77 U.S. 127 (1869)
10 Wall. 127
TEXAS
v.
CHILES.
Supreme Court of United States.

Mr. Durant, for the State of Texas.
Mr. Hughes opposed the motion.
*128 Mr. Justice NELSON, having recapitulated the facts, delivered the opinion of the court.
The answer of White, which is one of the proofs on which the present rule is prayed for, not being competent evidence against a co-defendant, needs no notice.
No decree was entered against Chiles for bonds or proceeds, although the same evidence was then before this court, as it respects ten of the bonds in question, as is presented in support of this motion. It would seem, therefore, that in the judgment of the court the pleadings and proofs furnished no ground, legal or equitable, for charging him personally in respect to either the bonds or proceeds.
We may add that the twelve bonds, sought to be brought before the court under the rule to show cause, founded upon the suggestion at the foot of the decree, were received by Chiles after the filing of the bill in February, 1867. The decree, in terms, limits the accounting of the defendants to bonds in their possession at the several times of the service of the process in this suit. The case, therefore, presented is not within the scope or tenor of the decree.
MOTION DENIED.